DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FOREIGN PRIORITY
Acknowledgment is made of applicant's claim for foreign priority based on Chinese Design Application No. 202130740637.5 filed on 11 November 2021. It is noted, however, that applicant has not filed a certified copy of Chinese Design Application No. 202130740637.5 as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
 
The certified copy which must be filed is a copy of the original foreign application with a certification by the patent office of the foreign country in which it was filed. Certified copies ordinarily consist of a copy of the specification and drawings of the applications as filed with a certificate of the foreign patent office giving certain information. See MPEP § 215.01. A copy of the certified copy filed by applicant, including a copy filed via EFS Web, will not satisfy the requirement in 37 CFR 1.55(g) for a certified copy. See MPEP § 502.02, subsection V. "Application" in this connection is not considered to include formal papers such as a petition. A copy of the foreign patent as issued does not comply since the application as filed is required; however, a copy of the printed specification and drawing of the foreign patent is sufficient if the certification indicates that it corresponds to the application as filed. See MPEP 215(II).
 
CLAIM REJECTION – 35 U.S.C. § 112(A) AND (B)
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and non-enabling for the following reasons:

The scope of the claim is unclear. As the specification is written, it cannot be understood if the applicant intends for the claim to be regarded as three separate designs, or if Designs 2 and 3 are merely in support of Design 1. More specifically, the existence of three separate designs insinuates three different embodiments. However, the verbiage used in the descriptive language confuses the distinction by describing Designs 2 and 3 as “detail” of the Track for a Construction Toy. The use of “detail” reveals the possibility that Designs 2 and 3 are being utilized as enlarged views to a show clearer understanding of the disclosure details set forth in Design 1.

If applicant maintains three separate designs, it is suggested that applicant remove the descriptive paragraph following the figure descriptions. In this case, a restriction requirement will be forthcoming.  

However, if applicant’s intention is to use Designs 2 and 3 as support to Design 1, it is recommended that the descriptive paragraph is deleted, with the figure numbering and descriptions amended to read as follows: 

- - 1.1: Perspective view of the track for a construction toy; 
1.2: Back view thereof, with the front view being omitted as it is a mirror image of the back view; 
1.3: Bottom view thereof, with the top view being omitted as it is a mirror image of the bottom view;
1.4: Perspective view of the first link type of the track for a construction toy as shown in Figure 1.1, shown separately to show aspects of the design that may not be apparent in the other views, with the front, back, left, and right views omitted as they show the same matter presented in the perspective view of Figure 1.1;  
1.5: Top view thereof; 
1.6: Bottom view thereof; 
1.7: Perspective view of the second link type of the track for a construction toy as shown in Figure 1.1, shown separately to show aspects of the design that may not be apparent in the other views, with the front, back, left, and right views omitted as they show the same matter presented in the perspective view of Figure 1.1; 
1.8: Top view thereof; and 
1.9: Bottom view thereof. - -  



A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d). 

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d) . 
 
The amended drawings must not contain new matter.  35 U.S.C. 132 and 37 CFR 1.121.

CONCLUSION
In summary, the claim stands rejected under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs as set forth above.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
· Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
· Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
· Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
· Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LYNNE SMITH whose telephone number is 571-272-6076. 
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric L Goodman, can be reached at telephone number 571-272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, please visit: https://patentcenter.uspto.gov. Visit https://uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service representative, call 800-786-9199 (in USA or Canada), or 571-272-1000.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SLS/
Examiner, Art Unit 2919        

/CHRISTY NEMETH/Primary Examiner, Art Unit 2922